DETAILED ACTION
This action is in response to the amendment/request for reconsideration filed 21 March 2022.
Claims 4 and 14 are cancelled.
Claims 2, 6-8, and 10 are original.
Claims 5, 12, 15-17, and 19 are previously presented.
Claims 1, 3, 9, 11, 13, 18, and 20 are currently amended.
Claims 1-3, 5-13, and 15-20 are pending.

The label “EN” indicates an examiner’s note.

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 11, and 20 are objected to because of the following informalities:  Each claim recites “the matrix entries” and “the central part” in the last (newly appended) section. There is insufficient antecedent basis for each limitation in each claim. The phrases “a central part” [alternatively “the inner section” if “a inner section” is the intended basis] are recommended.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-13, and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim 1:
Step 1:
The claim is directed to a method comprising steps. Accordingly, at step 1, the claimed invention is found to fall within the statutory category of processes.
Step 2A – prong one:
The claim recites “providing a covariance matrix of a set of parameters with a covariance function describing an occurring real world phenomenon”, “generating a random field based on the covariance matrix including a controlled rank reduction to produce a reduced-rank random field dataset provided as a data structure with data compression, wherein generating the random field applies rank reduction of a block circulant with circulant blocks (BCCB) representation of a covariance matrix obtained from the covariance matrix using existing symmetry of eigenvalues to eliminate redundant computations”, and “wherein applying rank reduction of a block circulant with circulant blocks (BCCB) representation of a covariance matrix includes: reducing the matrix entries by: appending extracted reduced entries of a first column and row of the matrix to an array; reduction vectorizing a remaining inner section of the matrix and including the reduction vectorized remaining inner section of the matrix to the array, wherein the reduction vectorizing linearizes the remaining inner section of the matrix; sorting the array; and removal of redundant conjugate pairs according to a user-specified threshold; and reconstructing the matrix by adding plane reflections of the first row and column and performing point symmetry on the central part; the method further including applying a random vector to the reduced and reconstructed matrix in generating the reduced-rank random field dataset” which is a mathematical calculation, i.e. a mathematical algorithm to calculate a reduced-rank random field dataset [see MPEP 2106.04(a)(2) I].
Accordingly, at step 2A – prong one, the claim is found to recite a judicial exception.
Step 2A – prong two:
The claim recites “computer-implemented method for use in a modeling system … outputting a reduced-rank random field dataset”; however, this is mere instruction to implement the exception using a computer, and does not incorporate the judicial exception into a practical application [see MPEP 2106.05(f)].
The claim recites “with uncertainty quantification analysis with two dimensional random fields” and “for uncertainty quantification analysis and simulation of the real world phenomenon”; however, this only generally links the judicial exception to a field of use and does not incorporate the judicial exception into a practical application [see MPEP 2106.05(h)].
Considering the claim as a whole, there is the instruction to implement the judicial exception on a computer with a general link to a field of use. Accordingly, at step 2A – prong two, the claim is found to be directed to a judicial exception.
Step 2B:
As noted for step 2A – prong two, there is instruction to implement the judicial exception with a computer and a general link to a field of use; neither of which amount to significantly more than the judicial exception itself.
Considering the claim as a whole, there is the instruction to implement the judicial exception on a computer with a general link to a field of use. Accordingly, at step 2B, the claim is found to be directed to a judicial exception without significantly more than the judicial exception itself.

Regarding claim 2:
The claim recites “providing a user-provided model for uncertainty quantification analysis; and inputting the reduced-rank random field dataset into the user-provided model and, …, providing a visualization of a result of the analysis” which only generally links the judicial exception to a technological environment (see also claim 8). The claim recites “in response to the model, running an uncertainty quantification (UQ) analysis; and in response to the analysis converging” which is also a mathematical concept (see also claim 9 and [0056] of the instant specification). Accordingly, the reasoning provided for claim 1 applies, mutatis mutandis.

Regarding claim 3:
The claim recites “providing user control of the rank reduction of the generated random field dataset to specify an amount of noise present in an input and its compression ratio” which is a mental concept, e.g. choosing amounts. Accordingly, the reasoning provided for claim 1 applies, mutatis mutandis.

Regarding claim 5:
The claim recites “wherein reducing the matrix entries includes: appending extracted half of a first column and a first row entries to an array; and half vectorizing a remaining inner section of the matrix” which specifies the mathematics further in terms of mathematics. Accordingly, the reasoning provided for claim 1 applies, mutatis mutandis.

Regarding claim 6:
The claim recites “wherein applying rank reduction of a covariance block circulant matrix includes eliminating conjugate even pairs to enforce conjugate even ordering” which specifies the mathematics further in terms of mathematics. Accordingly, the reasoning provided for claim 1 applies, mutatis mutandis.

Regarding claim 7:
The claim recites “including providing a library of covariance functions for commonly occurring phenomena and selecting a covariance function to provide the covariance matrix for a set of parameters” which is a mental concept, e.g. choosing from a list of functions. Accordingly, the reasoning provided for claim 1 applies, mutatis mutandis.

Regarding claim 8:
The claim recites “wherein inputting the reduced-rank random field dataset into the user-provided model includes: producing input files in a predefined format and offering an interface for communication with the user-provided model” which as noted for claim 2, only generally links the judicial exception to a technological environment. Accordingly, the reasoning provided for claim 2 applies, mutatis mutandis.

Regarding claim 9:
The claim recites “wherein running an uncertainty quantification (UQ) analysis includes performing a number of realizations with uncertain parameters and analyzing an output of the uncertainty quantification analysis and, if the output has not converged, sending information back to generate a new random field dataset” which as noted for claim 2 is part of the mathematical algorithm. Accordingly, the reasoning provided for claim 2 applies, mutatis mutandis.

Regarding claim 10:
The claim recites “wherein generating the random field includes: applying circulant reduction and an inverse Fourier transform to the covariance matrix in order to enable fast diagonalization of the block circulant with circulant blocks (BCCB) representation of a covariance matrix; applying multiplication of a random normal vector and applying a Fourier transform to a reduced rank matrix to obtain the reduced-rank random field dataset” which specifies the mathematics further in terms of mathematics. Accordingly, the reasoning provided for claim 1 applies, mutatis mutandis.

Regarding claim 11-13 and 15-19:
Step 1:
The claims are directed to a system comprising a processor and memory. Accordingly, at step 1, the claimed invention is found to fall within the statutory category of machines.
Steps 2A and B:
The limitations “a processor; and a memory configured to provide computer program instructions to the processor”, “the processor configured to run parallel processing threads to [carry out operations related to the judicial exception]”, and similar in the form “the processor is configured to [carry out operations related to the judicial exception]” amount to mere instruction to implement the judicial exception with a computer. Otherwise, the claims are like those of claims 1-3 and 5-10, i.e. the system carries out a method like that of claims 1-3 and 5-10. Accordingly, the reasoning provided for claims 1-3 and 5-10 applies, mutatis mutandis.

Regarding claim 20:
The is directed to a “computer program product for uncertainty quantification analysis with two dimensional random fields, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor in a modeling system to cause the processor to: [carry out a method like that of claim 1]”, i.e. instructions for a computer system like that of claim 10. Accordingly, the reasoning provided for claim 10 applies, mutatis mutandis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-7, 10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dietrich (DIETRICH, C.R., et al., "Fast and Exact Simulation of Stationary Gaussian Processes Through Circulant Embedding of The Covariance Matrix", SIAM Journal on Scientific Computing, July 1997, pp. 1088-1107, Vol. 18, No. 4) in view of Chu (CHU, MOODY T., AND ROBERT J. PLEMMONS. "Low Rank Circulant Approximation." (2000). pp1-17, obtained from http://citeseerx.ist.psu.edu/viewdoc/download?doi=10.1.1.25.3155&rep=rep1&type=pdf on 14 December 2021).

Regarding claim 1, Dietrich discloses a computer-implemented method (P1101:¶3: “Implementation was on a Macintosh LC 630 (full 68040 chip, 20 Mb RAM)”) for use in a modeling system with uncertainty quantification analysis (P1088:§1:¶1: “Monte Carlo simulations are also used to quantify uncertainty in the output of nonlinear models that depends on parameters viewed as normal random variables”) with two dimensional random fields (P1090:¶2: “Indeed, after discovering it, the only previous use of it or a close variation that the authors found in the literature is the method described by Woods [31] for generating realizations of two-dimensional (2-D) Markov random fields with correlation functions having  finite support.”; P1096:§5:¶1: “Consider  first 2-D simulations.”; P1099:§6.1:title “Computation of 2-D realizations” and ¶1: “We first start with realizations of a 2-D random log hydraulic conductivity field often required in the modeling of groundwater systems”), the method comprising:
providing a covariance matrix of a set of parameters with a covariance function (1089:top “Thus we wish to generate instances of the vector y = (Y(x0 ), ... , Y(xm))T ~ N(O, R) with the correlation matrix R having entries Rpq = r( lxp - xql) .” EN: This citation is exemplary, the correlation matrices are denoted R and can be found throughout the disclosure. Also note from [0028] of instant specification, ‘“covariance matrix” … may be intrereted to include a “correlation matrix”’.) describing an occurring real world phenomenon (P1088:Abstract: “correlation functions in geostatistics”);
generating a random field based on the covariance matrix to produce a random field dataset provided as a data structure (1089:top: “Thus we wish to generate instances of the vector y = (Y(x0 ), ... , Y(xm))T ~ N(O, R) with the correlation matrix R having entries Rpq = r( lxp - xql) .”; PP1097-1098:bridging ¶: “In other words, if ε= ε1+i ε2 is a random complex vector of dimension d with ε1 and ε2 being real normal random variables .. the real and imaginary parts of the vector [eq omitted] yield two real and independent random vectors that are both N(0; S). As R is embedded in S, extraction from e of two random vectors that are distributed as N(0;R) is straightforward.”); and
outputting a random field dataset for use in a user-provided model of the modeling system for uncertainty quantification analysis and simulation (P1088:§1:¶1: “Monte Carlo simulations are also used to quantify uncertainty in the output of nonlinear models that depends on parameters viewed as normal random variables”) of the real world phenomenon (P1088:Abstract: “correlation functions in geostatistics”),
wherein applying reduction of a block circulant with circulant blocks (BCCB) representation of a covariance matrix (P1097: eqs19-24 and accompanying text, e.g. “Clearly, [S<tilde>] is an embedding of R with the property that its blocks are circulant. There remains, however, to extend [S<tilde>] to a matrix S that is also block circulant. This is done for (23) by following exactly the procedure that led from (21) to (22). In other words, the matrix S is taken as the block circulant matrix with first block row” EN: eq 19 shows the Toeplitz block with block Toeplitz form of the covariance matrix while eq 24 is the transformed/expanded BCCB representation.) includes: reducing the matrix entries by: (see below)
appending extracted reduced entries of a first column and row of the matrix to an array; reduction vectorizing a remaining inner section of the matrix (P1097:last ¶: “With this, if F is the 2-D discrete Fourier transform matrix, S has the eigenvalue decomposition S = (1/d)FΛFH with Λ being diagonal and the eigenvalues on its diagonal forming the vector [s<hat>] = Fs.” EN: The diagonal vector are the extracted reduced entries and reduction vectorization of the first row, column, and inner section (i.e. the matrix reduced to a vector [array] of eigenvalues. See also instant specification at [0041] and [0046]-[0076].) and including the reduction vectorized remaining inner section of the matrix to the array, wherein the reduction vectorizing linearizes the remaining inner section of the matrix (P1097: as cited above and eq 24 with accompanying text – “With this, S is an embedding of R, has dimension d = 4(m+l)(n+l) and is block circulant with all its blocks being circulant” EN: In other words, the extracted reduced entries are for the entirety of the 4(m+1)(n+1) entries of the BCCB matrix including the first row, first column and remaining inner section.);
reconstructing the matrix by adding plane reflections of the first row and column and performing point symmetry on the central part (P1097:last ¶: “S has the eigenvalue decomposition S = (1/d)FΛFH with Λ being diagonal and the eigenvalues on its diagonal forming the vector [s<hat>] = Fs” EN: The S may be reconstructed from the eigenvalues via Fourier eigenbasis “F”. As can be seen this using the symmetry via “FΛFH” and since S is BCCB this includes both the plane and point symmetry.);
the method further including applying a random vector to the reduced and reconstructed matrix in generating the reduced-rank random field dataset (P1097:last ¶ to P1098:¶1: “In other words , if ε = ε1 + iε2 is a random complex vector of dimension d with ε1 and ε2 being real normal random variables with zero mean and E[εi εjT] = δijI , the real and imaginary parts of the vector e = Fe with e = (A/ d) 112E yield two real and independent random vectors that are both N(0, S). As R is embedded in S, extraction from e of two random vectors that are distributed as N(0, R) is straightforward. Computational requirements are as follows. The products Fs and Fe can be computed by the FFT. This means that the computation of realizations of Y over the grid n, will be dominated by one FFT of dimension d to first get s = Fs and, thereafter, one single FFT of dimension d for each pair of independent realizations.”).
Dietrich does not explicitly disclose including a controlled rank reduction,
reduced-rank [random field dataset] with data compression,
wherein generating the random field applies rank reduction of a block circulant with circulant blocks (BCCB) representation of a covariance matrix obtained from the covariance matrix using existing symmetry of eigenvalues to eliminate redundant computations;
sorting the array; and
removal of redundant conjugate pairs according to a user-specified threshold;
reconstructing the matrix by adding plane reflections of the first row and column and performing point symmetry on the central part. 
However Chu teaches including a controlled rank reduction, and reduced-rank (P1: “This paper discusses a procedure for low rank approximation involving circulant structure. The low rank circulant real approximation problem is not as straightforward as the usual truncated singular value decomposition since a conjugate-even set of eigenvalues must be maintained to guarantee a real-valued approximation.”; P6:¶1: “Given a conjugate-even: vector λ∈Cn, find its nearest conjugate-even approximation λ<tilde>∈Cn subject to the constraint that λ<tlide> has exactly n – κ, zeros.” EN: citations are exemplary, as noted in the abstract (and title) much of the paper discusses low rank approximation (reduced rank reduction). The choice of “κ” controls the rank.),
applies rank reduction of a block circulant with circulant blocks (BCCB) representation of a covariance matrix obtained from the covariance matrix (as noted above, Dietrich discloses the BCCB representation, but also note that Chu teaches “Extension of the work to [sic] in this paper to block BCCB case is straight forward.”) using existing symmetry of eigenvalues to eliminate redundant computations (PP5-10:§3: e.g. from P6:¶4: “the answer to the data matching problem corresponds Precisely to the usual selection criterion mentioned in Algorithm 3.1, i.e., λ<tilde> is obtained by setting zero n – κ, elements of λ with smallest modulus. With the conjugate-even constraint, the above criterion remains effective but the truncation also depends on the conjugate-even structure inside λ as we shall now explain below.” And P7:top: “In case of a tie, arrange the complex conjugate nodes at the same level and place the real node below the complex nodes.” EN: as discussed in the section the eigenvalues are arranged by order of modulus where conjugates are kept together [see fig 3.2 on page 7 for a graph representation where conjugates appear side-by-side while real eigenvalues have a single node horizontally. See PP10-12:§4 for the process expressed as an algorithm.);
sorting the array (PP6-7:bridging ¶: “Arrange the nodes from top to bottom according to the descending order of their moduli. In case of a tie, arrange the complex conjugate nodes at the same level and place the real node below the complex nodes.”; P11: algorithm step 3.); and
removal of redundant conjugate pairs according to a user-specified threshold (P6:¶4: “the answer to the data matching problem corresponds Precisely to the usual selection criterion mentioned in Algorithm 3.1, i.e., λ<tilde> is obtained by setting zero n – κ, elements of λ with smallest modulus. With the conjugate-even constraint, the above criterion remains effective but the truncation also depends on the conjugate-even structure inside λ”; P11:algorithm step 6; P10:algorithm 4.1 shows two thresholds, i.e. “tol” to determine the “system zero” and κ which determines the number of eigenvalues to keep [i.e. controlling the rank of the approximating matrix].),
EN: note that “with data compression” results from the combination since there are fewer eigenvalues and the approximation matrix has lower rank, i.e. the approximant is a compressed version of the original.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Dietrich in view of the teachings of Chu to include “including a controlled rank reduction, reduced-rank random field dataset with data compression, wherein generating the random field applies rank reduction of a block circulant with circulant blocks (BCCB) representation of a covariance matrix obtained from the covariance matrix using existing symmetry of eigenvalues to eliminate redundant computations; sorting the array; and removal of redundant conjugate pairs according to a user-specified threshold; reconstructing the matrix by adding plane reflections of the first row and column and performing point symmetry on the central part” by using Chu’s sorting and eigenvalue removal since “Given the high cost of matrix factorizations, modelers prefer faster methods, even if the correlation structure of the realizations produced by these methods only approximates the desired structure.” (Dietrich:P1089:¶2) and with the methods of the Chu disclosure “The fast Fourier transform together with a sorting scheme are employed to compute the nearest real-valued circulant approximation with a specific rank to a given target matrix.” (Chu:P1:abstract), i.e. the methods of Chu provide the “nearest” approximation when approximation is needed/acceptable.
	
Regarding claim 5, Dietrich discloses the method as claimed in claim 1 (in combination as shown above), wherein reducing the matrix entries includes:
appending extracted half of a first column and a first row entries to an array; and half vectorizing a remaining inner section of the matrix (P1099:¶2: “Finally, note that if the correlation function is of the form r(|x|, |y|), then (22) can be replaced by ( 4) and ( 24) can be replaced by [eq omitted]” and P1097:just below eq 20: “the blocks Rj are symmetric only if the correlation function has the special form r(|x|, |Y|)”, i.e. when the covariance matrix is symmetric only half the values are needed, e.g. half a first row, column, and inner section.).

Regarding claim 6, Dietrich discloses the method as claimed in claim 1 (in combination as shown above), wherein applying rank reduction of a covariance block circulant matrix includes eliminating conjugate even pairs to enforce conjugate even ordering (with Chu as for claim 1, see citation for “removal of redundant conjugate pairs” in claim 1).

Regarding claim 7, Dietrich discloses the method as claimed in claim 1, including providing a library of covariance functions for commonly occurring phenomena and selecting a covariance function to provide the covariance matrix for a set of parameters (P1099:§6.1:¶2: “To illustrate our approach, we have generated over a rectangular 2-D grid Ω with unit mesh and size m = 511, n = 383, zero mean log hydraulic realizations with the two following correlation functions , [eqs 25 and 26]”. EN: The correlation functions, collectively, are the library of models. EN: see also instant specification at [0028] – ‘The terms "covariance matrix" and "covariance function" are used in the remainder of the description and may be interpreted to include a "correlation matrix" and "correlation function".’).

Regarding claim 10, Dietrich discloses the method as claimed in claim 1 (in combination as shown above), wherein generating the random field includes:
applying circulant reduction (with Chu as for claim 1) and an inverse Fourier transform to the covariance matrix in order to enable fast diagonalization of the block circulant with circulant blocks (BCCB) representation of a covariance matrix; applying multiplication of a random normal vector and applying a Fourier transform to a reduced rank matrix to obtain the reduced-rank random field dataset (P1098:¶1: “The products Fs and Fe can be computed by the FFT. This means that the computation of realizations of Y over the grid n, will be dominated by one FFT of dimension d to first get s = Fs and, thereafter, one single FFT of dimension d for each pair of independent realizations.” EN: the first FFT (for s) is the claimed inverse transform, the second [or following FFT’s for more realizations] (for e) is the second claimed transform.).

Regarding claim 20, Dietrich discloses a computer program product for uncertainty quantification analysis with two dimensional random fields, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor in a modeling system to cause the processor (P1101:¶3: “The Fortran source code required to generate the above 2-D realizations is very simple and amounts to only a few dozen lines. Implementation was on a Macintosh LC 630 (full 68040 chip, 20 Mb RAM) with the IMSL routine fft2d invoked for 2-D FFT computation”) to:
[perform a method like that of claim 1] (with Chu as for claim 1).

Claims 2-3 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Dietrich and Chu and further in view of Bardsley (BARDSLEY, JOHNATHAN M. "MCMC-based image reconstruction with uncertainty quantification." SIAM Journal on Scientific Computing 34, no. 3 (2012): A1316-A1332, pp1-17).

Regarding claim 2, Dietrich discloses the method as claimed in claim 1 (in combination as shown above), including:
providing a user-provided model for uncertainty quantification analysis (P1099:§6.1:¶2: “To illustrate our approach, we have generated over a rectangular 2-D grid Ω with unit mesh and size m = 511, n = 383, zero mean log hydraulic realizations with the two following correlation functions , [eqs 25 and 26]”. EN: The correlation functions are the models); and
inputting the reduced-rank random field dataset into the user-provided model and, in response to the model, running an uncertainty quantification (UQ) analysis (P1088:§1:¶1: “Monte Carlo simulations are also used to quantify uncertainty in the output of nonlinear models that depends on parameters viewed as normal random variables”. EN: “reduced rank” with Chu as for claim 1.).
Dietrich does not explicitly disclose in response to the analysis converging, providing a visualization of a result of the analysis.
However, Bardsley teaches in response to the analysis converging, providing a visualization of a result of the analysis (P16:¶1: “Using the MCMC method, we compute samples from several parallel chains and monitor convergence both within and between chains using the statistic R<hat> [12] for each parameter sampled. Once R<hat> reaches a threshold value (slightly larger than 1) for all parameters, the last half of all chains are treated as samples from the posterior density.” And P16:¶3: “The mean of the image samples is taken to be the reconstructed image, and in the 1D case, 95% credibility intervals are also computed using empirical quantiles, while in 2D, the pixel-wise variance image is presented. We note that uncertainty in the image can also be visualized by creating a movie with frames taken from the image samples. Moreover, histograms are created from the samples of   …, which are in turn used to create a histogram for the regularization parameter …, illustrating that in this approach, regularization parameter selection is unnecessary, and quantifying uncertainty in the sampled parameters is both straightforward and efficient.” EN: PP6-7:§3.2 for details on “Assessing MCMC chain convergence” and figures found throughout for visualization of uncertainty, e.g. P9:fig 4.2 showing “credibility bounds”.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Dietrich and Chu in view of the teachings of Bardsley to include “in response to the analysis converging, providing a visualization of a result of the analysis” by using the BCCB methods of Dietrich and Chu to produce samples for the analysis of Bardsley since Dietrich explicitly suggests  (P1088:§1:¶1) “Monte Carlo simulations are also used to quantify uncertainty in the output of nonlinear models that depends on parameters viewed as normal random variables” while Bardsley discloses analysis methods for which BCCB matrices can be used for the analysis (see for example §§4.2.1-4.2.2 discussing image analysis with periodic and Dirichlet boundary conditions giving rise to “block circulant with circulant blocks matrix”).
	
Regarding claim 3, Dietrich discloses the method as claimed in claim 1 (in combination as shown above).
Dietrich does not explicitly disclose including providing user control of the rank reduction of the generated random field dataset to specify an amount of noise present in an input and its compression ratio
However, Bardsley teaches including providing user control of the rank reduction of the generated random field dataset to specify an amount of noise present in an input and its compression ratio (P9:§4.2.1:¶1: “The data b is generated using (1.1) with the noise variance λ−1 chosen so that the noise strength is 2% that of the signal strength.”; similar at P11:§4.2.2:¶1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Dietrich and Chu in view of the teachings of Bardsley to include “including providing user control of the rank reduction of the generated random field dataset to specify an amount of noise present in an input and its compression ratio” by using the BCCB methods of Dietrich and Chu to produce samples for the analysis of Bardsley with the chosen covariance since Dietrich explicitly suggests  (P1088:§1:¶1) “Monte Carlo simulations are also used to quantify uncertainty in the output of nonlinear models that depends on parameters viewed as normal random variables” while Bardsley discloses analysis methods with controlled noise for which BCCB matrices can be used for the analysis (see for example §§4.2.1-4.2.2 discussing image analysis with periodic and Dirichlet boundary conditions giving rise to “block circulant with circulant blocks matrix”).

Regarding claim 8, Dietrich discloses the method as claimed in claim 2 (in combination as shown above), wherein inputting the reduced-rank random field dataset into the user-provided model includes:
producing input files in a predefined format (P1090:¶1: “results in a random vector z such that any subvector y of z of length m + 1 has correlation matrix R . Ext ension to multidimensional simulations over a parallelogram domain with regular mesh is straightforward.”) and offering an interface for communication with the user-provided model (PP1101-1102:bridging ¶: “CPU time for each realization was only a few minutes including I/O.” EN: “I/O” indicate an input/output interface with communication with any other program, e.g. outputting results to some device where they may be read by any other program.).

Regarding claim 9, Dietrich discloses the method as claimed in claim 2 (in combination as shown above).
Dietrich does not explicitly disclose wherein running an uncertainty quantification (UQ) analysis includes performing a number of realizations with uncertain parameters and analyzing an output of the uncertainty quantification analysis and, if the output has not converged, sending information back to generate a new random field dataset.
However, Bardsley teaches wherein running an uncertainty quantification (UQ) analysis includes performing a number of realizations with uncertain parameters and analyzing an output of the uncertainty quantification analysis and, if the output has not converged, sending information back to generate a new random field dataset (P7:top: “With multiple chains in hand, a statistic for each sampled parameter is then computed, whose value provides a measure of convergence. Before continuing, we note that many practitioners prefer a single long chain to multiple parallel chains.” And P7:¶1: “Once R<hat> is ‘near’ 1 for all sampled parameters, the nsnr samples from the last half of all of the sequences together can be treated as samples from the target distribution [12]. A value of 1.1 for R<hat> is deemed acceptable in [12]. In what follows, we stop the MCMC chain once R<hat> drops below a pre-specified tolerance.” EN: information must be sent back to indicate the continuation, i.e. indicating that convergence is not reached.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Dietrich and Chu in view of the teachings of Bardsley to include “wherein running an uncertainty quantification (UQ) analysis includes performing a number of realizations with uncertain parameters and analyzing the output and, if the output has not converged, sending the information back to generate a new random field dataset” by using the BCCB methods of Dietrich and Chu to produce samples for the analysis of Bardsley with the chosen convergence criteria since Dietrich explicitly suggests  (P1088:§1:¶1) “Monte Carlo simulations are also used to quantify uncertainty in the output of nonlinear models that depends on parameters viewed as normal random variables” while Bardsley discloses analysis methods with controlled noise for which BCCB matrices can be used for the analysis (see for example §§4.2.1-4.2.2 discussing image analysis with periodic and Dirichlet boundary conditions giving rise to “block circulant with circulant blocks matrix”).

Claims 11, 15-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dietrich (DIETRICH, C.R., et al., "Fast and Exact Simulation of Stationary Gaussian Processes Through Circulant Embedding of The Covariance Matrix", SIAM Journal on Scientific Computing, July 1997, pp. 1088-1107, Vol. 18, No. 4) in view of Chu (CHU, MOODY T., AND ROBERT J. PLEMMONS. "Real-valued, low rank, circulant approximation." SIAM Journal on Matrix Analysis and Applications 24, no. 3 (2003): 645-659) and FFTW (AUTHORS UNKNOWN, FFTW Home Page, as archived on 30 September 2017, obtained from https://web.archive.org/web/20170930051843/https://www.fftw.org/ on 16 December 2021, 3 pages, (2017)).

Regarding claim 11, Dietrich discloses a system (P1101:¶3: “Implementation was on a Macintosh LC 630 (full 68040 chip, 20 Mb RAM)”) for uncertainty quantification analysis (P1088:§1:¶1: “Monte Carlo simulations are also used to quantify uncertainty in the output of nonlinear models that depends on parameters viewed as normal random variables”) with two dimensional random fields (P1090:¶2: “Indeed, after discovering it, the only previous use of it or a close variation that the authors found in the literature is the method described by Woods [31] for generating realizations of two-dimensional (2-D) Markov random fields with correlation functions having  finite support.”; P1096:§5:¶1: “Consider  first 2-D simulations.”; P1099:§6.1:title “Computation of 2-D realizations” and ¶1: “We first start with realizations of a 2-D random log hydraulic conductivity field often required in the modeling of groundwater systems”), comprising:
a processor; and a memory configured to provide computer program instructions to the processor; the processor configured to run (P1101:¶3: “Implementation was on a Macintosh LC 630 (full 68040 chip, 20 Mb RAM)”) to:
[perform a method like that of claim 1] (with Chu as for claim 1).
Dietrich does not explicitly disclose parallel processing threads.
However, FFTW teaches the processor configured to run parallel processing threads (P1:¶1: “FFTW is a C subroutine library for computing the discrete Fourier transform (DFT) in one or more dimensions, of arbitrary input size, and of both real and complex data” and at P2:top list item: “Parallel transforms : parallelized code for platforms with SMP machines with some flavor of threads (e.g. POSIX) or OpenMP”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Dietrich and Chu in view of the teachings of FFTW to include “the processor configured to run parallel processing threads” by using a multi-thread capable processor and the FFTW software to perform the requisite Fourier transforms since “Our benchmarks, performed on on[sic] a variety of platforms, show that FFTW's performance is typically superior to that of other publicly available FFT software, and is even competitive with vendor-tuned codes. In contrast to vendor-tuned codes, however, FFTW's performance is portable: the same program will perform well on most architectures without modification.” (FFTW:P1:¶4)

Regarding claims 15-16 and 19, the claims recite the same substantive limitations as claims 6-7 and 10; and are rejection under the same reasoning, mutatis mutandis.

Claims 12-13 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dietrich, Chu, and FFTW as applied to claim 11 above, and further in view of Bardsley (BARDSLEY, JOHNATHAN M. "MCMC-based image reconstruction with uncertainty quantification." SIAM Journal on Scientific Computing 34, no. 3 (2012): A1316-A1332, pp1-17).

Regarding claims 12-13 and 17-18, the claims recite the same substantive limitations as claims 2-3 and 8-9 and are rejection under the same reasoning, mutatis mutandis.

Response to Arguments
Drawing Objection
Examiner:
The objections to the drawings are withdrawn in view of the amendment to the specification to correct and remove reference numbers.

Claim Objections
Examiner:
The objections to claims 3, 9, 13, and 18 are withdrawn in the of the amendment to the claims; there are maintained objections for claims 1, 11, and 20.

Claim Rejections - 35 U.S.C. §101
Examiner:
Applicant’s arguments of this section are similar to those previously presented in the remarks filed 9 June 2021, but additionally include citations of [0052]-[0053] of the specification. The examiner’s response can be found in the Office Action filed 21 December 2021. To briefly summarize, the claimed steps are those of a mathematical algorithm. The additional limitations provide for an intended use and instruction to implement the algorithm with a computer. 

Claim Rejections - 35 U.S.C. §103
Applicant (P12:¶4-P13:¶4):
Without conceding to the propriety of the rejection, independent claims 1, 11 and 20 amended. Support for the amendment can be found at least in paragraphs [0041], [0047] of the originally submitted specification, and also in Fig. 3 and Fig. 4.
The cited references do not appear to disclose or suggest at least, [claim limitation omitted]
While the Office Action appears to pick and choose phrases appearing in Dietrich and Chu to reject those features as previously claimed, Dietrich and Chu even if combined do not appear to disclose or suggest that "applying rank reduction of a block circulant with circulant blocks (BCCB) representation of a covariance matrix includes" the particular features recited in amended claim 1.
The rest of the cited references also do not appear to disclose or suggest those features.
The same reasons apply to independent claims 11 and 20, and the pending dependent claims at least by virtue of their dependencies.
For the foregoing, claims 1-20 are unobvious over the cited references.
Examiner:
The examiner respectfully disagrees. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Taking claim 1 as representative, the claim has been amended to clarify that the inner section of the matrix is included in the array; however, as shown in the rejection, Dietrich discloses including the reduced entries for all elements of the matrix, i.e. first column, first row, and all inner elements.
For these reasons, the argument is unpersuasive.

Conclusion
Claims 1-3, 5-13, and 15-20 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
PARK, MIN HO, AND M V TRETYAKOV. "A block circulant embedding method for simulation of stationary Gaussian random fields on block-regular grids." International Journal for Uncertainty Quantification 5, no. 6 (2015). Obtained from https://arxiv.org/pdf/1411.1552.pdf on 28 July 2022 . 17 pages
Discussing block circulant embeddings and treating non-even matrices

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S BROCK whose telephone number is (571)270-3052. The examiner can normally be reached Monday-Friday 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.S.B./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147